       Case 1:18-cv-03842-CAP Document 9 Filed 12/20/18 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

ANGELETTE BLOUNT,

           Plaintiff,                        CIVIL ACTION NO.

     v.                                      1:18-CV-03842-CAP

NATIONAL CREDIT SYSTEMS,
INC.,
           Defendant.

                                  ORDER

     The plaintiff filed this action on August 13, 2018, and the defendant

was served on September 10, 2018. When the defendant failed to respond to

the complaint, the clerk entered the defendant’s default on September 24,

2018. After the plaintiff moved for a default judgment, the court entered an

order [Doc. No. 6] finding that the defendant is liable for statutory damages

of $1,000 under 15 U.S.C. § 1681n(a)1)(A), in addition to actual damages

pursuant to 15 U.S.C. § 1691k(a).     The court further held that it would

determine the amount of actual damages after the plaintiff filed an affidavit

detailing the amount of damages suffered and the amount of attorney’s fees

to which she is entitled.   Id.   The plaintiff has since filed a motion for

judgment [Doc. No. 7], in which she has provided supporting affidavits for

her actual damages requests.
       Case 1:18-cv-03842-CAP Document 9 Filed 12/20/18 Page 2 of 2




     Accordingly, having reviewed the record, including the affidavits

submitting by the plaintiff, the court hereby GRANTS the plaintiff’s motion

for judgment [Doc. No. 7] such that the court hereby ENTERS a DEFAULT

JUDGMENT against the defendant for the following amounts:

     (a) $1,000 in statutory damages under 15 U.S.C. § 1681n(a)1)(A), as

        noted in the court’s October 23, 2018 order [Doc. No. 6];

     (b) $60,464.90 in actual damages, comprised of $10,464.90 for out of

        pocket damages and $50,000 for emotional distress1; and,

     (c) $5,500 in attorney’s fees and costs.

     SO ORDERED this 20th day of December, 2018.

                                    /s/ Charles A. Pannell, Jr.
                                    CHARLES A. PANNELL, JR.
                                    United States District Judge




1 The court finds this amount of actual damages sufficient based on the
evidence in the record.

                                      2
